 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    ANDRE KENNETH STUCKEY,                             Case No. 1:18-cv-01557-LJO-SAB (PC)
12                         Plaintiff,                    ORDER DENYING PLAINTIFF’S MOTION
                                                         TO APPEAR VIA TELEPHONE AT THE
13            v.                                         FEBRUARY 20, 2020 SETTLEMENT
                                                         CONFERENCE
14    J. JUAREZ, et al.,
                                                         (ECF No. 26)
15                         Defendants.
16

17          Plaintiff Andre Kenneth Stuckey is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action is proceeding on

19   Plaintiff’s second amended complaint against Defendants Chanelo and Peacock for violation of

20   the Equal Protection Clause of the Fourteenth Amendment. (ECF No. 18.)

21          This case is currently set for a settlement conference before Magistrate Judge Barbara A.

22   McAuliffe on February 20, 2020, at 9:30 a.m. at the United States Courthouse located at 2500

23   Tulare Street, Fresno, California. (ECF No. 24.)

24          Currently before the Court is Plaintiff’s motion to appear via telephone at the settlement

25   conference, filed on December 30, 2019. (ECF No. 26.) Plaintiff states that he will not be able to

26   physically appear at the settlement conference because he is a currently enrolled full-time college

27   student at the College of the Redwoods, which offers on-site classes at Pelican Bay State Prison.

28   Plaintiff asserts that, if he is forced to physically attend the scheduled settlement conference in the
                                                        1
 1   middle of the Spring college semester, it will negatively affect his grades.

 2            Generally, the Court allows inmates to appear telephonically for pretrial proceedings;

 3   however, the Court finds that settlement conferences are not productive without the ability to

 4   have face-to-face contact with the participants. Therefore, the Court requires the parties to

 5   personally appear for settlement conferences. The Court’s past experience has demonstrated that

 6   the California Department of Corrections and Rehabilitation’s telephone and/or video

 7   conferencing system can be unreliable; and, thus, it is insufficient for the purposes of conducting

 8   a settlement conference. Consequently, the Court finds that it is not practicable to allow an

 9   inmate to appear by telephone at a settlement conference.

10            Plaintiff is advised that, unless he chooses to dismiss his lawsuit, he is obligated to litigate

11   this action, which may necessitate, among other things, transportation from his institution to the

12   court or other locations for proceedings at which Defendants may be present. Plaintiff will only

13   be re-housed for a short period of time to accommodate the settlement conference. In addition,

14   the settlement conference is scheduled for February 20, 2020, which means that Plaintiff will

15   have plenty of time after the scheduled settlement conference to complete his Spring semester

16   college coursework before the Spring semester ends in May 2020.

17            Accordingly, Plaintiff’s motion to appear via telephone at the February 20, 2020

18   settlement conference, (ECF No. 26), is HEREBY DENIED.

19
     IT IS SO ORDERED.
20
21   Dated:     January 2, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                          2
